Citation Nr: 1510682	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-06 294A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to retroactive payments for Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  The appellant is the Veteran's daughter.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 denial of the benefit on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  
FINDINGS OF FACT

1.  A July 2009 rating decision granted entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), as well as eligibility for DEA benefits, effective June 15, 2000; and the Veteran was notified of this decision and his appellate rights on August 7, 2009.  

2.  The appellant, the adult daughter of the Veteran, completed her education in May 2002.

3.  A claim for DEA benefits was received from the appellant on August 11, 2010.  


CONCLUSION OF LAW

The criteria for eligibility for retroactive DEA benefits under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 21.4131 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise an appellant of the evidence necessary to substantiate his/her claim for benefits and that VA shall make reasonable efforts to assist an appellant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 


Because the current claim is limited to statutory interpretation, the notice provisions do not apply.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  Further, it involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

Basic eligibility for DEA benefits is established in one of several ways, including being a child of a Veteran who has a permanent and total disability evaluation.  38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  In this case, the appellant's potential eligibility for DEA benefits derives from her status as the offspring of a permanently and totally disabled Veteran. 

The basic beginning date for the utilization of DEA benefits by an eligible child of a Veteran is either his or her 18th birthday or the date of his or her successful completion of secondary schooling, whichever is the earlier date.  38 C.F.R. 
§ 21.3041(a).  This beginning date may be tolled (i.e. delayed) in certain situations, including when the Veteran's permanent and total disability rating is assigned after the child reaches age 18, but before the child becomes 26 years of age.  38 C.F.R. 
§ 21.3041(b)(2)(ii) .  In that case, the beginning date of eligibility will be the effective date of the permanent and total disability rating or the date of notification to the Veteran of such rating, whichever is more advantageous to the child.  Id.  

The basic ending date for DEA benefits is the child's 26th birthday.  38 U.S.C.A. 
§ 3512; 38 C.F.R. § 20.3041(c).  However, if the effective date of the permanent and total disability rating, or notification of the rating, occurs when the child is between the ages of 18 and 26, the ending date will be 8 years from such effective date or date of notification, whichever is more advantageous to the child.  38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(d)(1).  The ending date can be extended if, among other things, the child suspends his or her program due to conditions determined by VA to have been beyond her control; for example, if immediate family obligations beyond her control require her to take employment, or pursuit of her program is precluded because of her own illness, or she is ordered to active military duty or involuntarily ordered to full-time National Guard duty.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 20.3041(g), 21.3043. 

No person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of the Veteran's being permanently and totally disabled by service-connected disability.  38 C.F.R. 
§ 21.3040(c).  Further, no person is eligible for educational assistance beyond his or her 31st birthday, except as provided under 38 C.F.R. § 21.3041(g)(2).  In no event may educational assistance be provided after the period of entitlement has been exhausted.

In this case, the appellant is attempting to obtain retroactive education benefits for her educational expenses incurred between May 1994 and May 2002.  As the appellant was born July [redacted], 1977, she was 18 in July 1995 and was 26 in July 2003.  The Veteran was initially granted TDIU and eligibility to DEA benefits by rating decision in July 2009, effective June 15, 2000; and the Veteran was notified of this decision and his appellate rights on August 7, 2009.  This letter notified the Veteran that his dependents might be eligible for DEA benefits, and VA enclosed VA pamphlet 22-73-3, "Summary of Education Benefits," explaining the program.  He was told that enclosed VA Form 22-5490 should be completed and returned to make a claim for DEA.  No subsequent correspondence related to educational benefits was received on behalf of the appellant until her claim for DEA benefits was received on August 11, 2010.  A January 2011 rating decision granted an earlier effective date of January 11, 1991 for TDIU and DEA eligibility; and the Veteran was notified of this decision in February 2011.  

Retroactive payment for DEA benefits may be awarded in certain circumstances.  38 U.S.C.A. §§ 3512, 5113; 38 C.F.R. § 21.4131.  Generally, DEA benefits are paid when an education program commences if a claim is received within one year of commencing an education program.  38 C.F.R. § 21.4131(d).  An eligible person's application for DEA benefits will be considered as filed on his or her eligibility date if, among other requirements, the eligible person files an original application with VA within one year of the initial rating decision granting a TDIU.  38 C.F.R. 
§ 21.4131(e)(2). 

The appellant's original application was received by VA on August 11, 2010.  Consequently, the Board finds that the appellant's original claim was not received within one year of entering an education program, which initially occurred in May 1994.  Additionally, using the date of the initial rating decision granting a TDIU, VA must have received the appellant's original application for retroactive DEA benefits by August 7, 2010 to be timely.  The record shows, and the appellant has not contested, that her original application was faxed to VA and received on August 11, 2010.  The Board finds that appellant's DEA application was not timely to be considered filed on her eligibility date.  Consequently, the Board concludes that retroactive DEA benefits are not warranted.  38 C.F.R. § 21.4131(e)(2). 

Although the Board is sympathetic to the appellant's contentions, it is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant retroactive DEA benefits under Chapter 35.  The Board has no authority to grant claims on an equitable basis; instead, the Board is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In sum, the Board finds that the appellant is simply not eligible to receive retroactive educational assistance benefits under Chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to retroactive payments for DEA benefits under Chapter 35, Title 38, United States Code is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


